Citation Nr: 1724919	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lumbar spine disability (back disability).

3.  Entitlement to service connection for cervical spine disability (neck disability).

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for leukopenia and neutropenia/blood deficiency, low white blood cell count.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to August 1970, including service in the Republic of Vietnam from September 1965 to August 1966 and from April 1968 to April 1969.  He had additional service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007, February 2008, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The February 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss; denied service connection for a low back condition, neck numbness, right knee condition, left ankle condition, left foot and arm numbness, and headaches; and denied the Veteran's attempt to reopen a claim of service connection for left knee chondromalacia patella for lack of new and material evidence.  In April 2007 the Veteran filed a notice of disagreement with the denials of service connection for low back condition, neck condition, right knee condition, left ankle condition, and left foot and arm numbness and the denial of his attempt to reopen a claim of service connection for left knee condition.  The RO issued a statement of the case in August 2008 and the Veteran perfected his appeal on the issues of low back condition and left ankle condition with a September 2008 VA Form 9.  He also sought to perfect an appeal on the issues of hypertension and prostate problems, but statements of the case had not yet been issued on these claims.

The February 2008 rating decision denied increased ratings for PTSD, tinnitus, and bilateral hearing loss; denied service connection for hypertension and prostate problems; and denied entitlement to a total disability rating based on individual unemployability.  In February 2008 the Veteran filed a notice of disagreement with the denial of service connection for hypertension.  The RO issued a statement of the case in June 2009 and the Veteran perfected his appeal with a July 2009 VA Form 9.

In July 2008, the Veteran filed a notice of disagreement with the denial of service connection for prostate problems.  The RO issued a statement of the case on the issue of prostate problems in January 2014.  The Veteran did not submit a timely substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) (2016).  As such, this issue is not before the Board.

In November 2014, the Board denied service connection for a right knee disability and a left ankle disability and remanded the remaining issues for further development.  At that time, the Board also noted that new service treatment records had been added to the claims file and, as they were material to the left knee claim, reconsideration pursuant to 38 C.F.R. § 3.156(c) was necessary.  Thus, that claim was recharacterized as reflected above.

In a June 2014 rating decision, the Veteran was denied service connection for blood deficiency, low white count.  In a March 2015 rating decision, this issue was recharacterized as service connection for leukopenia and neutropenia/blood deficiency, low white blood cell count and the previous denial was confirmed and continued.  The submitted an April 2015 VA Form 9 indicating that he wanted to appeal this denial.  To date, the RO has not issued a statement of the case on this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for leukopenia and neutropenia/blood deficiency, low white blood cell count, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related to his active service and was not caused or aggravated by a service-connected disability.

2.  The Veteran's lumbar spine disability is not etiologically related to his active service and was not caused or aggravated by a service-connected disability.

3.  The Veteran's cervical spine disability is not etiologically related to his active service and was not caused or aggravated by a service-connected disability.

4.  The Veteran's left knee disability is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for lumbar spine disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for cervical spine disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for left knee disability have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2006 and provided additional notice in a letter sent to the Veteran in July 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. §4.104, Diagnostic Code 7101.  This presumption of service connection only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Army Reserves because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Additionally, service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309 (e).  A veteran, such as the appellant, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The Board notes this list of presumptive disabilities for herbicide exposed veterans does not include hypertension.

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

In this case, the record does not show a diagnosis of hypertension within one year of the Veteran's separation from active duty service.  Instead, the lay evidence repeatedly states that the Veteran was diagnosed in 1978, several years after his separation from active duty service.  Thus, presumptive service connection is not warranted.

Turning to the question of direct service connection, the Veteran does have a current diagnosis of hypertension.

His service treatment records do not show blood pressure readings consistent with hypertension, as defined by regulation, during his active duty service.  Again, the lay evidence repeatedly states that the Veteran was diagnosed in 1978, several years after his separation from active duty service.  There is no evidence of hypertension or high blood pressure during his active duty service.

Moreover, the record does not show an initial diagnosis of hypertension during ACDUTRA or any hypertension-related injury during ACDUTRA or IDT.  At the time of his October 1971 annual flight exam, his blood pressure was 122/78.  In an August 1975 Medical History, he denied a history of high blood pressure.  Despite the later lay statements that the Veteran was diagnosed with hypertension in 1978, he again denied a history of high blood pressure in a July 1984 Report of Medical History.  At the time of his July 1984 annual flight exam, his blood pressure was 128/90.  At the time of his August 1986 QUAD exam, his blood pressure was 140/100.  The examiner noted mildly elevated blood pressure, but did not render a diagnosis of hypertension.  Repeat testing was performed and most results were within normal limits for the Veteran's age, but routine blood pressure readings were recommended for the next six months.  As noted above, a diagnosis of hypertension for VA purposes requires readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, DC 7101, Note (1).  The examiner assertion that most of the Veteran's blood pressure readings were within normal limits argues against a finding that hypertension was diagnosed at the time of this examination.  In his November 1989 life insurance application, the Veteran reported borderline high blood pressure since 1986.  By his November 1991 Reserves exam, he was undergoing treatment for hypertension.  As such, there is no objective evidence of an onset of hypertension during ACDUTRA.

In his lay statements, including his February 2008 notice of disagreement, the Veteran has associated his hypertension with the stress of his duties during his Reserve service.  He has not provided a specific identifiable in-service incident of stress to which he can link his current hypertension.  As such, this is not akin to the type of in-service injury during ACDUTRA or IDT that can provide the basis for service connection.

As noted above, the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  As such, these two incidents have been accepted to satisfy the in-service occurrence or injury requirement.

The remaining question is whether the Veteran's current hypertension is causally related to his active service, to include his presumed in-service herbicide exposure and his report of stress.  To this end, the Veteran underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  

The examiner found that the Veteran's hypertension was less likely than not related to his presumed herbicide exposure in Vietnam.  The examiner noted that the National Academies of Science finding that there was limited or suggestive evidence of an association between herbicide exposure and hypertension, but a firm conclusion was limited because chance, bias, and confounding could not be rules out with confidence.  The examiner explained that, thus, a clear and direct correlation between hypertension and herbicide exposure could not be confirmed.  This is consistent with the May 2006 Agent Orange examiner's finding that hypertension did not appear to be related to herbicide exposure.  

The May 2016 examiner likewise found that the Veteran's hypertension was less likely than not incurred in active service noting the lack of evidence of hypertension during active duty service, the Veteran's lay statements of an initial diagnosis in 1977, and the records thereafter documenting a history of hypertension going back to 1986.  

Additionally, the December 2016 VA examiner, in discussing her negative secondary opinion, noted that well known stress reactions, such as anger, pain, caffeine, smoking and exercise, could result in an acute hypertensive response, but the elevated blood pressure would return to the Veteran's normal readings once the acute condition ended.  The record does not contain a positive medical nexus opinion to rebut these findings.

The Board also has considered whether service connection is warranted for continuity of symptomatology of hypertension since the Veteran's active duty service.  See Wilson, 2 Vet. App. 16, 19; see also 38 C.F.R. § 3.303; Walker, 708 F.3d 1331.  In this case, however, the lay evidence repeatedly states that the Veteran was diagnosed in 1978, several years after his separation from active duty service.  For example, in his April 2007 claim, the Veteran reported an onset of hypertension in 1978 or 1979, since then he had been on prescription medication continuously to control this condition.  In her August 2007 statement, the Veteran's wife confirmed that he was first placed on medication for this condition in 1978.  Likewise, in his August 2007 statement, the Veteran's son recalled the Veteran being placed on medication for hypertension in 1978.  This is several years after his separation from active duty service.  Moreover, this lay evidence is directly contradicted by the contemporaneous lay evidence showing that the Veteran repeatedly denied a history of high blood pressure on his Reports of Medical History during his Reserve service for more than a decade after his separation from active duty service.  He did not have hypertension nor or high blood pressure where chronicity was questionable during active service or within an applicable presumptive period.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, a diagnosis of hypertension for VA purposes requires specific sustained blood pressure readings, not readily lay observable symptoms.  Additionally, the lay evidence indicates an onset of hypertension after the Veteran's separation from active duty service.  The Veteran has not described a specific in-service injury during ACDUTRA or IDT that marked the exact onset of his hypertension.  As such, he has not described a readily lay-observable causal connection that would render him competent to provide lay evidence of etiology.  Thus, there is no competent lay evidence of etiology.

Furthermore, the Veteran's continued denial of a history of high blood pressure and his normal blood pressure readings on examination in the interim between his active duty and his blood pressure reading of 128/90 at his July 1984 would likewise directly contradict any subsequent claim of continuity of symptomatology since separation from active duty service.  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the Veteran has a diagnosis of hypertension and has been service connected for posttraumatic stress disorder (PTSD).  The question of secondary service connection was addressed in a December 2016 opinion.  This examiner reviewed the objective evidence of record and the Veteran's subjective complaints, and then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  The December 2016 examiner found that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected PTSD.  In the accompanying rationale, this examiner noted that hypertension has a multifactorial etiology that is poorly understood.  The medical literature indicates multiple risk factors for hypertension including family history, excess body fat and weight gain, physical inactivity, high cholesterol, advancing age, as well as smoking to name a few.  There are also well known stress reactions that results in an acute hypertensive response such as anger, pain, caffeine, smoking and exercise.  These are considered acute in nature and the elevated blood pressure will return to the Veteran's normal readings once the acute condition has ended.  This opinion is evidence against granted disability benefits based on causation or aggravation of hypertension by PTSD.  Again, the record does not contain a positive medical nexus opinion to rebut this opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Low Back and Neck

As with hypertension, arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  Here, the record does not show establishment by x-ray findings of arthritis of either the low back or neck within one year of his separation from active duty service.  Indeed, the October 1971 annual flight examination during his Reserve service found his spine normal.  Thus, presumptive service connection is not warranted.

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine and degenerative arthritis, herniated disc, intervertebral disk syndrome, and spondylosis of the cervical spine.  The service treatment records are silent for any complaints or, treatment for, or diagnosis of a back or neck condition during the Veteran's active duty service.  Thus, the medical evidence does not show an in-service onset of a back or neck condition or an in-service back or neck injury.

With regard to his Reserve service, the record does not show any documented back injury or disease during ACDUTRA or a back injury during IDT.  He denied a history of recurrent back pain or arthritis in a July 1984 Report of Medical History submitted in conjunction with a flight examination during his Reserve service.  Likewise, his November 1991 QUAD exam found a normal spine.  A February 1994 Reserves treatment record shows complaints of low back pain for six or seven months.  This was not attributed to a specific injury.  In April 1994 the Veteran was diagnosed with low back pain with sciatica and given a physical profile.  Subsequent FAA medical examinations found his spine normal.  As such, there is no objective evidence of a back injury or disease during ACDUTRA or a back injury during IDT.

The Veteran's Reserve record does not show any documented neck injury or disease during ACDUTRA or a neck injury during IDT.  He denied a history of recurrent arthritis in a July 1984 Report of Medical History submitted in conjunction with a flight examination during his Reserve service.  Likewise, his November 1991 QUAD exam and subsequent FAA medical examinations found a normal spine.  The first record of a neck complaint is a March 1995 physical profile for cervical disc compression.  The Veteran did not identify an in-service cause for this condition and this profile noted that he was under the care of a physician.  At the time of his May 1995 QUINT examination, the Veteran denied any history of arthritis, rheumatism, bursitis, or deformity of the bone or joint.  Then in July 2004 the Veteran reported of whiplash from a recent motor vehicle accident.  As such, there is no objective evidence of a neck injury or disease during ACDUTRA or a neck injury during IDT.

In his lay statements, the Veteran has attributed his current back and neck pain to the constant flying of the helicopters and planes, shaking around, and jarring on landing.  His military occupational specialty was fixed wing aviator.  As such, flying and landing of aircraft is consistent with the Veteran's service and he is competent to provide evidence of the circumstances associated with that service.

The remaining question is whether the Veteran's current back and/or neck condition is causally related to his in-service flying and landing of aircraft.  To this end, the Veteran underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's subjective complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these opinions are adequate for VA purposes.  The May 2016 VA examiner found that that the Veteran's back and neck conditions were less likely than not incurred in or aggravated by his active duty service.

Regarding his back condition, this examiner noted that the radiculopathy referenced in Dr. J.J.H.'s letters was not shown at the time of this examination which instead found negative straight leg testing, normal sensory findings, and normal motor strength testing.  This examiner noted the lack of documented in-service injury and the repeatedly normal back findings in service.  Ultimately, this examiner found that the Veteran's current back condition was due to aging and normal wear and tear.

Regarding his neck condition, this examiner noted the lack of documented in-service injury and the repeatedly normal neck findings during periodic examination in service.  Again, this examiner found that the Veteran's current neck condition was due to aging and normal wear and tear.

Furthermore, the May 2016 VA examination is consistent with the May 2006 Agent Orange examiner's finding that neck and back pain did not appear to be related to herbicide exposure.

By contrast, Dr. J.J.H. has provided positive opinions on March 2015 and May 2015, stating that the Veteran's current back and neck pains, which he described as lumbar and cervical radiculopathy, were as likely as not related to his military service.  Specifically, he stated that the Veteran described multiple traumatic injuries during his service in Vietnam.  In this way, Dr. J.J.H. relies on the Veteran's uncorroborated account of multiple traumatic injuries during his service in Vietnam without addressing the lack of complaints or treatment for this for decades afterwards and without further explaining why these symptoms should be attributed to the Veteran's flights during active duty service and not his flights during his post-service career as a commercial pilot from July 1970 to October 1999.  As noted above, no such injuries were documented in his service treatment records and his records following separation include multiple physical examinations that did not reveal a back condition for decades afterwards.  As Dr. J.J.H.'s opinion relies on a medical history that is contradicted by the record, its probative value is diminished.

Based on the above, the Board finds that the May 2016 VA exam, which relies on the medical history contained within, and not contradicted by the claims file, is more probative.

With regard to the Veteran's lay assertions that his current back condition is related to his military service, the Board notes that the Veteran has not described a specific in-service injury that marked the onset of his back symptoms.  Indeed, at the time of his initial report of back symptoms during Reserve service in February 1994, he reported an onset of symptoms six or seven months earlier and did not identify a specific cause.  As such, he has not described a readily lay-observable causal connection that would render him competent to provide lay evidence of etiology.  Thus, there is no competent lay evidence of etiology in the case of the Veteran's back claim.

Likewise, the Veteran has not described a specific in-service injury that marked the onset of his neck symptoms.  To the extent that his later records do clearly identify a cause for neck pain, the July 2004 record notes a motor vehicle accident.  Again, the Veteran has not described a readily lay-observable causal connection between his current neck condition and a specified incident in service that would render him competent to provide lay evidence of etiology.  Moreover, the Veteran is not shown to have the requisite expertise to differentiate back and neck symptoms attributable to flying aircraft during Reserve service from back and neck symptoms attributable to flying commercial aircraft concurrently.  As such, there is no competent lay evidence of etiology of the Veteran's current neck condition.

Furthermore, the Veteran's continued denial of back and neck symptoms and his normal spine examinations in the interim between his active duty and his February 1994 complaints would likewise directly contradict any subsequent claims of continuity of symptomatology since separation from active duty service.

Again, the Board has considered whether service connection for the Veteran's back and/or neck condition may be granted on a secondary basis.  See 38 C.F.R. §§ 3.310, 3.322; Allen, 7 Vet. App. 439.  In this case, the Veteran has current diagnoses of back and neck conditions and has been service connected for posttraumatic stress disorder (PTSD).  

In an October 2006 statement, the Veteran's son, a radiologist, has stated that he believes the Veteran's degenerative changes of the lumbar and cervical spine were exacerbated by his depression.  No rationale was provided for this opinion.

By contrast, the May 2016 VA examiner found that the Veteran's back and neck conditions were less likely than not proximately due to his service connected PTSD.  In the accompanying rationale, this examiner noted that there were no records of note to substantiate that the current back or neck condition was due to or related to PTSD and there was no current correlation between the current back or neck disorder and a psychiatric condition.  Again, this examiner noted that the current back and neck conditions were due to aging and normal wear and tear.  As the October 2006 opinion does not include a rationale explaining the reasoning behind this positive opinion, it is less probative than the May 2016 opinion.  Here, the Board finds that the May 2016 opinion is broad enough to encompass aggravation as well as causation because the examiner specifically explained that there was no correlation between his PTSD and is current back or neck disorder.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a back condition for a neck condition.  Thus, his appeal of these issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IV.  Service Connection - Left Knee

The Veteran was originally denied service connection for a left knee condition in a September 1972 rating decision.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the September 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

As noted in the prior remand, additional relevant service treatment records were added to the claims file in June 2006.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. §  3.156 (c).  As such, the claim was recharacterized as a service connection claim, not a claim to reopen and consideration of new and material evidence is unnecessary.

Again, arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  Here, the record does not show establishment by x-ray findings of arthritis of the left knee within one year of his separation from active duty service.  Indeed, a July 1971 x-ray taken in connection with his complaints of left knee pain during his Reserve service was negative.  Thus, presumptive service connection is not warranted.

Currently, the Veteran has a diagnosis of osteoarthritis of the left knee.  The service treatment records are silent for any complaints or, treatment for, or diagnosis of a left knee condition during the Veteran's active duty service.  Thus, the medical evidence does not show an in-service onset of a left knee condition or an in-service left knee injury.

With regard to his Reserve service, however, the record shows a complaint of left knee pain from June 1971 to August 1971.  The Veteran stated that this pain began while he was flying a helicopter.  As such, the Veteran has described an injury during his Reserve service.

The Board notes that the Veteran, in his October 2006 statement, also attributed his left knee pain to in-service basketball and physical training in the 1970s, during his Reserve service.  The Veteran has not identified a specific injury to his knee while performing physical training or basketball during a period of ACDUTRA or IDT that would distinguish trauma from either activity from trauma sustained while doing similar activities in his civilian life.  Without a specific injury identified during a period of ACDUTRA or IDT, there can be no basis for service connection.

The remaining question is whether the Veteran's current left knee condition is causally related to his military service, to include the knee injury during his Reserve service.  To this end, he underwent a May 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's subjective complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that that the Veteran's left knee condition was less likely than not incurred in or aggravated by his active duty service.  This examiner found that the chondromalacia described in the August 1971 service treatment records was treated and resolved as shown by the lack of complaints or abnormalities noted at the time of his recurring subsequent examinations.  This examiner further explained that the Veteran's current left knee condition, osteoarthritis, was due to aging and normal wear and tear.  The record does not contain a positive medical nexus opinion to rebut these findings.

With regard to the Veteran's lay assertions that his current left knee condition is related to his military service, the Board notes that the Veteran is competent to report an in-service onset of symptoms such as knee pain following flying a helicopter.  However, the Veteran's continued denial of joint symptoms and his normal musculoskeletal findings on service and FAA examinations in the interim between his active duty service and his March 1995 physical profile directly contradicts any subsequent claims of symptoms present continuously since separation from active duty service.  Thus, any such recent statements regarding continuity would not be credible.  As such, his lay assertions of etiology are not sufficiently probative to outweigh the May 2016 opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left knee condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for hypertension is denied.

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.

Service connection for left knee disability is denied.


REMAND

As noted in the introduction, the Veteran has submitted a notice of disagreement with the recent March 2015 rating decision denying service connection for leukopenia and neutropenia/blood deficiency, low white blood cell count.  As such, VA must issue a statement or the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the claim of entitlement to service connection for leukopenia and neutropenia/blood deficiency, low white blood cell count.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


